                                           Case 5:14-cv-00166-BLF Document 241 Filed 04/16/21 Page 1 of 1



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                     UNITED STATES DISTRICT COURT
                                   7                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9    HOOMAN PANAH, an individual,
                                                                                        Case No. 14-00166 BLF (PR)
                                                          Plaintiff,
                                  10                                                    ORDER DENYING MOTION FOR
                                                  v.                                    EXTENSION OF TIME AS MOOT
                                  11

                                  12
Northern District of California




                                        STATE OF CALIFORNIA DEPT. OF
 United States District Court




                                  13    CORRECTIONS AND
                                        REHABILITATION, et al.,
                                  14
                                                          Defendants.                   (Docket No. 240)
                                  15

                                  16

                                  17            Plaintiff, an inmate on death row at San Quentin State Prison (“SQSP”) proceeding

                                  18   pro se, filed a second amended complaint pursuant to 42 U.S.C. § 1983, alleging

                                  19   unconstitutional acts by SQSP correctional officers. Dkt. Nos. 54, 67. Defendants filed a

                                  20   motion for summary judgment on March 29, 2021. Dkt. No. 237. On April 7, 2021, the

                                  21   Court disposed of several pending motions and sua sponte granted Plaintiff an extension of

                                  22   time to file an opposition until June 21, 2021. Dkt. No. 239. Accordingly, Plaintiff’s

                                  23   recently filed motion for an extension of time, Dkt. No. 240, is DENIED as moot.

                                  24            This order terminates Docket No. 240.

                                  25            IT IS SO ORDERED.

                                  26   Dated: ___April 16, 2021__________               ________________________
                                                                                        BETH LABSON FREEMAN
                                  27                                                    United States District Judge
                                       Order Denying Mot. for EOT as Moot
                                  28   PRO-SE\BLF\CR.14\00166Panah_deny.eot(moot)
